FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         June 16, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 TAMI MAE BRONNENBERG,

       Plaintiff - Appellant,

 v.                                                         No. 19-8055
                                                  (D.C. No. 2:19-CV-00021-SWS)
 BEAU J. EGGER, arresting officer;                           (D. Wyo.)
 WILLIAM K. STRUEMKE, attorney;
 SARA L. STRUEMKE, secretary;
 SERVICM LEGAL SERVICES, LLC;
 MARLIN D. RICHARDSON, DC; BIG
 HORN BASIN CHIROPRACTIC; CITY
 OF CODY; PARK COUNTY
 DETENTION CENTER; BOARD OF
 COUNTY COMMISSIONERS OF THE
 COUNTY OF PARK, STATE OF
 WYOMING,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BALDOCK, and KELLY, Circuit Judges.
                  _________________________________




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
          Tami Mae Bronnenberg appeals the district court’s judgment in favor of the

defendants on her pro se civil rights complaint. We affirm.

                                    BACKGROUND

          In her amended complaint, Ms. Bronnenberg alleged that defendant Beau J.

Egger arrested her on January 31, 2017, based on a warrant that was issued January

9, 2017. Before Officer Egger arrested her, she informed him that the warrant had

been vacated, and she showed him a court order vacating the warrant. He

nevertheless proceeded with the arrest.1 He transported her to the Park County

Detention Center where she was booked in and released approximately one hour

later.

          The amended complaint asserted numerous claims against the defendants

under 42 U.S.C. § 1983, including claims based on alleged conspiracy and

kidnapping and purported federal and state-law violations. The district court

screened the complaint and dismissed all Ms. Bronnenberg’s claims with prejudice

except her Fourth Amendment false-arrest/false-imprisonment claim against Officer

Egger. It found that allowing further amendment of the dismissed claims would be

futile.

          Officer Egger filed a motion to dismiss the Fourth Amendment claim. He

submitted evidence with the motion and requested that the district court treat it as a

motion for summary judgment. In an affidavit accompanying the motion Officer


          1
          Ms. Bronnenberg averred that Officer Egger told her, “[L]et’s take you in
and get it straightened out.” R. at 168 (internal quotation marks omitted).
                                            2
Egger stated that before arresting Ms. Bronnenberg, he confirmed the arrest warrant

through the Park County Dispatch Center, which informed him that it was still active

and outstanding. Officer Egger further explained that police headquarters uses the

“RIMS Computer Aided Dispatch System” to keep track of warrants. R. at 129. The

order vacating Ms. Bronnenberg’s arrest warrant was not inputted into the RIMS

system until 11:13 p.m. on January 31, 2017, more than an hour after Officer Egger

arrested Ms. Bronnenberg and a few minutes after she was released from custody.

      After notice to Ms. Bronnenberg, the district court converted the motion to

dismiss to a motion for summary judgment. It considered the materials she filed in

opposition to the motion and granted summary judgment in Officer Egger’s favor.

The district court found that he was entitled to qualified immunity because the

warrant was facially valid at the time of the arrest. It also denied Ms. Bronnenberg’s

motions for summary judgment and declaratory judgment.

                                     DISCUSSION

      We review the grant of summary judgment based on qualified immunity

de novo. Estate of Smart ex rel. Smart v. City of Wichita, 951 F.3d 1161, 1169

(10th Cir. 2020). “[W]e will affirm a district court’s grant of qualified immunity

unless the plaintiff can show (1) a reasonable jury could find facts supporting a

violation of a constitutional right, which (2) was clearly established at the time of the

defendant’s conduct.” Id. (internal quotation marks omitted). “If the plaintiff fails to

satisfy either part of the two-part inquiry, a court must grant the defendant qualified



                                            3
immunity.” Grissom v. Roberts, 902 F.3d 1162, 1167 (10th Cir. 2018). Courts have

discretion to decide which of the two elements to address first. See id.

      The district court determined that Ms. Bronnenberg had failed to establish

either element of the qualified-immunity test. We affirm summary judgment because

Ms. Bronnenberg has not shown that the right she claims Officer Egger violated was

clearly established at the time of his actions. “Ordinarily, in order for the law to be

clearly established, there must be a Supreme Court or Tenth Circuit decision on

point, or the clearly established weight of authority from other courts must have

found the law to be as the plaintiff maintains.” Id. at 1168 (alteration and internal

quotation marks omitted). The Supreme Court has cautioned us repeatedly against

defining clearly established law at a high level of generality. See id.

      Ms. Bronnenberg presents no clearly established law that would prevent an

officer from relying on a facially valid arrest warrant to perform an arrest under the

circumstances of this case. Cf. Hill v. Bogans, 735 F.2d 391, 393 (10th Cir. 1984)

(holding officer who arrested plaintiff on a withdrawn but facially valid bench

warrant, after calling police station and being incorrectly advised that warrant

remained outstanding, was not responsible for allegedly unlawful arrest). We

therefore affirm summary judgment for Officer Egger.

      Ms. Bronnenberg’s opening brief includes other arguments. Apparently

challenging the dismissal on screening of her claims against the Park County entities,

she argues that the RIMS computer system is a “regulation, custom, or usage having

the force of law . . . of the Park County Sheriff’s Office” that somehow violated her

                                            4
constitutional rights. Aplt. Opening Br. at 11. This argument is insufficiently

developed or explained to invoke our appellate review, and we decline to consider it.

See Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (stating arguments

inadequately presented in an opening brief are waived).

      Ms. Bronnenberg also argues that the in forma pauperis (IFP) statute,

28 U.S.C. § 1915, unconstitutionally stigmatized and discriminated against her by

including her within “the class of indigent prisoners.” Aplt. Opening Br. at 7

(punctuation omitted). This argument is frivolous. We have long recognized that

significant portions of § 1915 apply “to all persons applying for IFP status, and not

just to prisoners,” Salgado-Toribio v. Holder, 713 F.3d 1267, 1270 (10th Cir. 2013)

(internal quotation marks omitted), but that the statute “draws several distinctions

between prisoners and nonprisoners,” Merryfield v. Jordan, 584 F.3d 923, 926

(10th Cir. 2009). Ms. Bronnenberg advances no non-frivolous argument that making

the same IFP statute apply to both prisoner and non-prisoner applicants stigmatizes or

discriminates against her.

                                   CONCLUSION

      We affirm the district court’s judgment.


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                           5